DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 11/2/2021.  Claims 1, 4, 6-11, 13-16, 18 and 20-29 are pending for consideration in this Office Action.

Response to Amendment

The rejections pursuant to 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendments filed.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-11, 13-16, 18 and 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Regarding Claim 1, the recitation of “...receive, via a first sensor, data indicative of an evaporator coil temperature of the climate management system; receive, via a second sensor, data indicative of a humidity level within the building; operate an air mover of the climate management system at an operating fan speed based on the detected parameter, while maintaining the operating fan speed to be equal to or greater than a minimum allowable fan speed, to control supply of conditioned air to the building in response to a determination that the humidity level within the building is below a threshold value; adjust the minimum allowable fan speed based on the data indicative of the evaporator coil temperature in response to the determination that the humidity level within the building is below the threshold value,” renders the claim unclear and/or indefinite because the claim is not consistent and/or the claim does not find antecedent basis with the disclosure.
In particular, in 0052 the first mode of operation has been described as a control of operating fan speed based upon coil temperature.  Claim 1 clearly measures a coil temperature and any fan control would be based upon said temperature.  However, 0052, 0053, 0066, 0067 and fig 8 indicate that this first mode of operation is entered when humidity has been determined to be above a threshold....which is contrary to the recited claim language.  Thus, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - receive, via a first sensor, data indicative of an evaporator coil temperature of the climate management system; 
receive, via a second sensor, data indicative of a humidity level within the building; 
operate an air mover of the climate management system at an operating fan speed based on the detected parameter, while maintaining the operating fan speed to be equal to or greater than a minimum allowable fan speed, to control supply of conditioned air to the building in response to a determination that the humidity level within the building is above a threshold value; 
adjust the minimum allowable fan speed based on the data indicative of the evaporator coil temperature in response to the determination that the humidity level within the building is above the threshold value - - for clarity, the recitation of “...adjust the minimum allowable fan speed based on the evaporator coil temperature in response to the determination that the humidity level within the building is below the threshold value,” renders the claim unclear and/or indefinite because the claim is not consistent and/or the claim does not find antecedent basis with the disclosure.
In particular, in 0052 the first mode of operation has been described as a control of operating fan speed based upon coil temperature.  Claim 10 clearly measures a coil temperature and a fan control could be based upon said temperature.  Additionally, Claim 10 measures supply air temperature and a fan control could be based upon said supply air temperature.  However, if these controls are implemented based on a condition, then it stands to reason that the conditions cannot be the same.  More particularly, both controls cannot and/or have not been disclosed as occurring “when the humidity level within the building is below a threshold value.   Additionally, 0052, 0053, 0066, 0067 and fig 8 indicate that this first mode of operation is entered when humidity has been determined to be above a threshold....which is contrary to the recited claim 
For examination purposes, the limitation has been interpreted as - - adjust the minimum allowable fan speed based on the evaporator coil temperature in response to the determination that the humidity level within the building is above the threshold value - - for clarity.

Regarding Claim 18, the recitation of “...adjust a range of allowable speeds of the blower by adjusting a minimum allowable speed of the range of allowable speeds based on the evaporator coil temperature in response to a determination that the humidity level within the building is below a threshold value,” renders the claim unclear and/or indefinite because the claim is not consistent and/or the claim does not find antecedent basis with the disclosure.
In particular, in 0052 the first mode of operation has been described as a control of operating fan speed based upon coil temperature.  Claim 18 clearly measures a coil temperature and a fan control could be based upon said temperature.  Additionally, Claim 18 measures supply air temperature and a fan control could be based upon said supply air temperature.  However, if these controls are implemented based on a condition, then it stands to reason that the conditions cannot be the same.  More particularly, both controls cannot and/or have not been disclosed as occurring “when the humidity level within the building is below a threshold value.   Additionally, 0052, 0053, 0066, 0067 and fig 8 indicate that this first mode of operation is entered when humidity has been determined to be above a threshold....which is contrary to the recited claim language.  Thus, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
above a threshold value - - for clarity.

Allowable Subject Matter

Claims 1, 10 and 18 are cited for containing allowable subject matter.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763